IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00288-CR

PHILIP H. MOSLEY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-931-C1


                                      ORDER

      Appellant’s motion for extension of time to file his motion for rehearing is granted.

Appellant’s motion for rehearing is due March 13, 2017.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed February 22, 2017